DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants’ arguments dated 24 February 2022.  Claims 1-6, 8-9, 11, 13, and 14-23 are pending in the application.  Claims 1, 6, 8, and 14 have been amended.  Claims 16-23 are new.  Claims 14-15 have previously been withdrawn.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Drawings
The drawings filed on 27 October 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ebihara et al. (US PGPub 2016/0167401 A1), hereinafter Ebihara, in view of Steed et al. (US PGPub 2010/0118066 A1), hereinafter Steed.
With regard to Claim 1, Ebihara discloses a deposition module (Fig. 1; printing system 100; ¶0034) for inhibiting media deformation (¶0059), comprising: 
a fluid deposition device located upstream of a printhead (Fig. 1; ¶0036-0037) on a side of a media (Fig. 2; pretreatment liquid application units 33, 34; ¶0046); and 
a processing device (¶0039, 0043) to control the fluid deposition device to apply a wetting agent to the media (¶0005, 0051);
wherein the deposition of the wetting agent is based on the location of content printed on the media as defined by print data (¶0049-0050).
Ebihara further discloses depositing the wetting agent in the location of content to be printed on the media by the printhead (¶0005; 0036-0037), and although Ebihara does not explicitly disclose depositing the wetting agent based on the location of content printed on the media, this feature is seen as an inherent teaching of the device since the wetting agent is deposited and the ink is printed thereon after to a recording medium, thus the location of the content must be based on one another in order to function as intended.  Ebihara does not explicitly disclose selectively applying a wetting agent to the media; and the deposition of the wetting agent is based on the location of content to be printed on the media by the printhead as defined by print data.
The secondary reference of Steed discloses selectively applying a wetting agent to the media (¶0038-0039); and the deposition of the wetting agent is based on the location of content to be printed on the media by the printhead as defined by print data (Fig. 6; ¶0037-0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selective application of Steed, with the deposition module of Ebihara, in order that the clear fluid patterning serves to substantially reduce subsequent cockling of the paper media, as taught by Steed (¶0041, 0047, 0039; ¶0001-0003).
With regard to Claim 3, Ebihara does not explicitly disclose wherein the processing device controls the fluid deposition device to selectively apply the wetting agent to portions of the media where the content is not printed on the media.
The secondary reference of Steed discloses wherein the processing device controls the fluid deposition device to selectively apply the wetting agent to portions of the media where the content is not printed on the media  (¶0012-0015; 0020).

With regard to Claim 4, Ebihara does not explicitly disclose wherein the processing device controls the fluid deposition device to selectively apply the wetting agent to portions of the media where the content is not printed on the media and where the content is printed on the media, wherein the amount of wetting agent deposited on the media where the content is not printed is different from the amount of the wetting agent where the content is printed.
The secondary reference of Steed discloses wherein the processing device controls the fluid deposition device to selectively apply the wetting agent to portions of the media where the content is not printed on the media and where the content is printed on the media (¶0012-0015; 0020), wherein the amount of wetting agent deposited on the media where the content is not printed is different from the amount of the wetting agent where the content is printed (¶0028; Figs. 3-5).

With regard to Claim 5, Ebihara further discloses wherein the fluid deposition device is inkjet (¶0004), but does not explicitly disclose a thermal inkjet printhead or a piezoelectric printhead.
The secondary reference of Steed discloses a thermal inkjet printhead (¶0016).

With regard to Claim 17, Ebihara  does not explicitly disclose wherein the wetting agent is a precursor that conditions the media to receive one or more colorants from the printhead.
The secondary reference of Steed discloses wherein the wetting agent is a precursor that conditions the media to receive one or more colorants from the printhead (¶0018).

With regard to Claim 20, Ebihara does not explicitly disclose a deposition mode selection module to select one of a plurality of different deposition modes of the wetting agent by the fluid deposition device based on the print data.
The secondary reference of Steed discloses a deposition mode selection module to select one of a plurality of different deposition modes of the wetting agent by the fluid deposition device based on the print data (Figs. 3-5; ¶0026-0036).

With regard to Claim 21, Ebihara does not explicitly disclose wherein: the printhead is to print both text and graphics as defined by the print data: and the fluid deposition device is to deposit more wetting fluid in portions of the media where the text is to be printed than where the graphics are to be printed.
The secondary reference of Steed discloses wherein: the printhead is to print both text and graphics as defined by the print data (¶0037-0046): and the fluid deposition device is to deposit more wetting fluid in portions of the media where the text is to be printed than where the graphics are to be printed (¶0037-0046).
Although Steed does not explicitly disclose depositing more wetting fluid in a text portion in comparison to a graphics portion, Steed discloses analyzing the digital data representing the colored image to be printed and depositing a clear fluid pattern to the media based on that analysis in characteristics such as application profile, width profile, etc. compatible with that image so as to reduce cockle of paper media upon which the image is to be formed (¶0043-0047).  It would have been obvious to one of ordinary skill in the art to utilize the image data and application profile based on the characteristics of the image, such as density, text, graphics, based on the graphics profile to modify the clear fluid pattern per print data area utilizing the print data characteristics including density, text, graphics, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).

With regard to Claim 22, Ebihara does not explicitly disclose the printhead is to print both text and graphics as defined by the print data: and the fluid deposition device is to deposit less wetting fluid in portions of the media where the graphics are to be printed than where the text is to be printed.
The secondary reference of Steed discloses wherein: the printhead is to print both text and graphics as defined by the print data (¶0037-0046): and the fluid deposition device is to deposit more wetting fluid in portions of the media where the graphics are to be printed than where the text is to be printed (¶0037-0046).
Although Steed does not explicitly disclose depositing more wetting fluid in a graphics portion in comparison to a text portion, Steed discloses analyzing the digital data representing the colored image to be printed and depositing a clear fluid pattern to the media based on that analysis in characteristics such as application profile, width profile, etc. compatible with that image so as to reduce cockle of paper media upon which the image is to be formed (¶0043-0047).  It would have been obvious to one of ordinary skill in the art to utilize the image data and application profile based on the characteristics of the image, such as density, text, graphics, based on the graphics profile to modify the clear fluid pattern per print data area utilizing the print data characteristics including density, text, graphics, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ebihara, in view of Steed, and further in view of Moore et al. (US PGPub 2017/0100943 A1), hereinafter Moore.
With regard to Claim 2, Ebihara further discloses wherein: the fluid deposition device comprises two fluid deposition devices (¶0046; Fig. 2; application units 33, 34) and the fluid deposition devices are located on opposite sides of the media (Fig. 2; ¶0046, 0051, application units apply treatment to front side of medium and back side of medium), however Ebihara-Steed do not explicitly disclose the fluid deposition devices located on opposite sides of the media.
The tertiary reference of Moore discloses fluid deposition devices located on opposite sides of the media (Fig. 2; 140, 155; ¶0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device locations of Moore, with the combination of Ebihara-Steed, in order to be applied to both sides of the media, as taught by Moore (¶0049).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ebihara, in view of Steed, and further in view of Akiyama et al. (US PGPub 2009/0295893 A1), hereinafter Akiyama.
With regard to Claim 18, Ebihara-Steed do not explicitly disclose wherein the wetting agent comprises a salt to interact with pigments deposited by the printhead.
The tertiary reference of Akiyama discloses wherein the wetting agent comprises a salt to interact with pigments deposited by the printhead (¶0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the salt of Akiyama, with the combination of Ebihara-Steed, in order to increase the image quality upon reaction with a coloring material in the ink composition and to inhibit blur or bleeding, as taught by Akiyama (¶0030, 0033).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ebihara, in view of Steed, in view of Moore, and further in view of  Lin John wei-ping (EP 0 787 596 A1), hereinafter Moore.
With regard to Claim 19, Ebihara further discloses wherein the two fluid deposition devices apply the wetting agent to a side of the media (Fig. 2; pretreatment liquid application units 33, 34; ¶0046), but does not explicitly disclose a side of the media that is to have little or no printed content thereon.
The secondary reference of Steed discloses application of wetting agent to a side of the media that is to have little or no printed content thereon (¶0037-0046, the clear fluid is to be applied to the media, the image patterns can be similar or dissimilar in characteristics and can include any of text, symbols, indicia, photographic imaging, etc.).
The quaternary reference of Lin John wei-ping discloses application of wetting agent to a side of the media that is to have little or no printed content thereon (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the application of Lin John wei-ping, with the combination of Ebihara-Steed-Moore, in order to provide the production of ink jet images of aqueous inks on a single side or two sides of a substrate with reduced curl, as taught by Lin John wei-ping (pg. 2, Lines 1-5).

Allowable Subject Matter
Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 6 is that applicants claimed invention includes a deposition module for a web press for inhibiting media deformation wherein the processing device controls the fluid deposition device to selectively apply the wetting agent to portions of the media based on blooming where the content is and is not printed as defined by the print data.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 9, 11, 13, and 23 are allowed because they depend  from Claim 6.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 16 is that applicants claimed invention includes a deposition module for a web press for inhibiting media deformation wherein the processing device is programmed with a blooming function to expand an area where the wetting agent is applied underneath printing to be applied to the media as defined by the print data.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments, see pages 10-12, filed 06 December 2013 with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103, are moot in view of the new grounds of rejection applied to claims 1-5 in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853